Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910467871.7, filed on 07/01/2020.
Oath/Declaration
Oath/Declaration as file 01/07/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-4, 11 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kaifi et al. “Kink Model for SOI MOSFET” (Hereinafter Kaifi; Copy Provided by Examiner).
Regarding claim 1, Kaifi teaches a kink current calculation method for SOI device (Pages 217-218), comprising: 
obtaining impact ionization factor (Page 217, left-hand column, line 1 to Page 218, right-hand column, line 2), parasitic transistor effect factor (Page 217, left-hand column, line 1 to Page 218, right-hand column, line 2), and drain saturation current of the SOI device respectively (Page 217, left-hand column, line 1 to Page 218, right-hand column, line 2); 
calculating the kink current of the SOI device according to the impact ionization factor (Page 217, left-hand column, line 1 to Page 218, right-hand column, line 2), the parasitic transistor effect factor (Page 217, left-hand column, line 1 to Page 218, right-hand column, line 2), and the drain saturation current (Page 217, left-hand column, line 1 to Page 218, right-hand column, line 2).
Regarding claim 2, Kaifi further teaches the method according to claim 1, wherein obtaining the parasitic transistor effect factor of the SOI device specifically includes: obtaining channel length and carrier diffusion length in body region of the SOI device (Page 217, left-hand column, line 1 to Page 218, right-hand column, line 2), and calculating the parasitic transistor effect factor of the SOI device according to the channel length and the carrier diffusion length in the body region (Page 217, left-hand column, line 1 to Page 218, right-hand column, line 2).
Regarding claim 3, Kaifi further teaches the method according to claim 2, wherein the parasitic transistor effect factor of the SOI device has a hyperbolic secant dependence on channel (Page 217, left-hand column, line 1 to Page 218, right-hand column, line 2).
Regarding claim 4, Kaifi further teaches the method according to claim 1, wherein the impact ionization factor of the SOI device has an exponential relationship with threshold field FI characterizing the impact ionization, depletion region width ld, drain voltage VD, and interpolation function VDse related to drain saturation voltage of the SOI device (Page 217, left-hand column, line 1 to Page 218, right-hand column, line 2); alternatively, the impact ionization factor of the SOI device has an exponential relationship with drain voltage VD, voltage parameter Vk associated with kink effect, and interpolation function VDse related to drain saturation voltage of the SOI device (Page 217, left-hand column, line 1 to Page 218, right-hand column, line 2).
Regarding claim 11, Kaifi further teaches the method according to claim 3, wherein the parasitic transistor effect factor is: 

    PNG
    media_image1.png
    63
    109
    media_image1.png
    Greyscale

where L is the channel length of the SOI device and Lb is the carrier diffusion length in the body region of the SOI device (Page 217, left-hand column, line 1 to Page 218, right-hand column, line 2).
Regarding claim 12, Kaifi further teaches the method according to claim 4, wherein the impact ionization factor is: 

    PNG
    media_image2.png
    64
    259
    media_image2.png
    Greyscale

alternatively, the impact ionization factor is: 

    PNG
    media_image3.png
    57
    228
    media_image3.png
    Greyscale
 
(Page 217, left-hand column, line 1 to Page 218, right-hand column, line 2).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaifi in view of Xie CN 107315673 (Hereinafter Xie; Machine Translation Provided by Examiner).
Regarding claim 10, Kaifi does not specifically teach an electronic apparatus comprising: one or more processors; and one or more computer memory devices arranged to store computer-executable instructions, wherein the one or more processors execute the computer-executable instructions  to implement the kink current calculation method for an SOI device according to claim 1.
However, Xie does teach an electronic apparatus comprising: one or more processors (Page 2, lines 8-32; processor); and one or more computer memory devices arranged to store computer-executable instructions (Page 2, lines 8-32; processor, memory), wherein the one or more processors execute the computer-executable instructions (Page 2, lines 8-32; processor, memory) to implement the kink current calculation method for an SOI device according to claim 1 (See rejection of claim 1).
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Kaifi by implementing the teachings of Xie regarding an electronic apparatus comprising: one or more processors; and one or more computer memory devices arranged to store computer-executable instructions, wherein the one or more processors execute the computer-executable instructions  to implement the kink current calculation method for an SOI device; for the purpose of “power consumption monitoring” (See Xie; Abstract).
Allowable Subject Matter
10.	Claims 5-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE

12.	Regarding claim 5, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,

    PNG
    media_image4.png
    623
    741
    media_image4.png
    Greyscale

13.	Claims 6-8 and 13-18 are also allowed as they further limit objected claim 5.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adan US 2001/0028089 - A semiconductor device of SOI structure comprises a surface semiconductor layer in a floating state, which is stacked on a buried 
Tarakji US 2017/0040461 - The method involves separately defining peripheral areas for N-plus source and drain regions from a process technology node and design-rules. A doped polysilicon gate or metal-gate is covered with dielectric material.
Tarakji US 2017/0358686 - The circuit has device structures whose leg is provided with silicon-on-insulator metal-oxide-semiconductor (SOI-MOS) structures that incorporate unique wiring of P-Pocket to configuration of body-tied-source (BTS) which increases or maximizes equivalent conductance that impact-ionization current sees between a single-leg device body and BTS. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867